FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company: GRAND PEAK CAPITAL CORP. Suite 900, 555 Burrard Street Vancouver, B.C., V7X 1M8 2. Date of Material Change: The material change described in this report occurred on February 11, 2009. 3. News Release: On February 11, 2009, Grand Peak Capital Corp. (the "Company") issued a news release through the facilities of Stockwatch.A copy of the news release announcing the material change is set out at Schedule "A" to this report. 4. Summary of Material Change: The Company announced that J. Lewis Dillman has been appointed as chief financial officer of the Company effective immediately upon the resignation of Mr.
